DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/22 has been entered.
 Response to Amendment
The amendments to the claims, in the submission dated 1/21/22, are acknowledged and accepted.
Response to Arguments
Applicant's arguments filed 1/21/22 have been fully considered but they are not persuasive.   Applicants argue that the prior art cited does not teach, or reasonably suggest, that the retro-reflector is free from deformation.  Applicants argue that if a flexure were applied to Smith’s corner cube element, it would break or shatter.  The Examiner respectfully notes that a different embodiment of Taphouse is used in the current office action.  Taphouse discloses that the active retroreflector device may be in a fixed curved state.  Accordingly, the retroreflective layer and the switchable absorption electro-optic layer may be curved and the GHLC layer switched between high and low .  
As such, the prior art of record teaches the instant invention as currently claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2016/0246063) in view of Taphouse et al. (WO 2016/046285).
Consider claim 1, Smith discloses (e.g. figure 1) an apparatus comprising:
a transmitter (102, transmitter system);
a receiver (122, receiver system) one of collocated with and off-axis to said transmitter (see figure 1)
an adaptive retro-reflector device comprising:

said retro-reflector being free of deformation (the corner cube element does not have any deformations, see figure 1). 
However, Smith does not explicitly disclose that the returned optical signal comprising a divergence; and an elastomeric interface in optical communication with said retro-reflector such that the incident optical signal passes through said elastomeric interface to said retro-reflector and such that the returned optical signal from said retro-reflector passes through said elastomeric interface, said elastomeric interface comprising an interface surface; and an actuator in operation communicating with said elastomeric interface so as to deform said interface surface, thereby controlling the divergence.  Smith and Taphouse are related as retroreflector devices with focusing adjustments.  Taphouse teaches an apparatus wherein an optical signal comprises a divergence (curvature would lead to a divergence); and
an elastomeric interface (switchable guest host liquid crystal GHLC 104) in optical communication with said retro-reflector such that the incident optical signal passes through said elastomeric interface to said retro-reflector and such that the returned optical signal from said retro-reflector passes through said elastomeric interface, said elastomeric interface comprising an interface surface (see figure 1, light passes through the switchable electro-optic absorption layer 104 and then is incident on retroreflective layer 102 and back through layer 104.  There is an interface between the elements); and

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Smith, to include the adjustable GHLC layer as taught by Taphouse, in order to modulate the retroreflectivity of the retroreflector.  
Consider claim 2, the modified Smith reference discloses (e.g. figure 1 of Taphouse) a retro-reflector that comprises one of a hollow retro-reflector, a solid retro-reflector, a corner cube retro-reflector, and a cat’s eve retro-reflector (the retroreflector is a cube corner retroreflector) [0027-0028 of Smith].  
Consider claim 3, the modified Smith reference discloses (e.g. figure 1 of Taphouse) an apparatus, wherein said elastomeric interface comprises an optical polymer (the layers can be plastic which is a polymer material) [page 8 of Taphouse].
Consider claim 4, the modified Smith reference discloses (e.g. figure 1 of Taphouse) an apparatus, wherein said optical polymer comprises at least one of polydimethylsiloxane, an elastic polymer, polymethyl methacrylate, polycarbonate, polystyrene, and liquid- silicone (the layers can be formed from a thin plastic material that is flexible) [page 8 of Taphouse]. 

Consider claim 20, the modified Smith reference discloses (e.g. figure 1 of Taphouse) a beam splitter in operation receiving the incident optical signal and passing the incident optical signal to said adaptive retro-reflector device (105, beam splitter passes light to and from the corner cube 110), said beam splitter comprising one of a plate beam splitter and a cube beam splitter (beam splitter 105 is depicted as a cube in figure 1) [0027-0028 of Smith].  
Claims 6-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2016/0246063) in view of Taphouse et al. (WO 2016/046285) as applied to claim 1, and in further view of Egan et al. (US 9,042,027).
Consider claim 6, the modified Smith reference discloses that the retro-reflector and said elastomeric interface comprise an optical axis (see figure 1 of Taphouse).  However, the modified Smith reference does not explicitly disclose that the actuator comprises a mechanical actuator, said mechanical actuator comprising a cylinder longitudinally translatable along the optical axis.  Smith, Taphouse et al. and Egan et al. are related as switchable devices.  Egan et al. disclose (e.g. figures 5, 8-9) an actuator that comprises a mechanical actuator, said mechanical actuator comprising a cylinder longitudinally translatable along the optical axis (72, magnetic element is a cylinder and 
Consider claim 7, the modified Smith reference discloses (e.g. figures 5, 8-9 of Egan) that the interface surface comprises an interface periphery, the cylinder being in communication with the interface periphery (the magnetic element 72 is in contact with the fluid 70 and the interface via various intermediaries) [col. 8, lines 13-55].
Consider claim 8, Taphouse et al. discloses that the retroreflector and elastomeric interface comprise an optical axis (see figure 1).  However, the modified Smith reference does not explicitly disclose that elastomeric interface comprises a magnetic elastomer, wherein said actuator comprises a magnetic actuator, said magnetic actuator being in communication with the interface surface. Smith, Taphouse et al. and Egan et al. are related as switchable devices.  Egan et al. disclose (e.g. figures 5, 8-9) that elastomeric interface comprises a magnetic elastomer (i.e. the interface is the barrier between the two elements), wherein said actuator comprises a magnetic actuator (60, magnetic actuator assembly), said magnetic actuator being in communication with the interface surface (via the magnetic slider 62) [col. 8, lines 13-55].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Smith to include the magnetic actuator, as taught by Egan, in order to highly tunable elastic surface with reduced leaking potential. 

Consider claim 10, Smith et al. discloses that the retroreflector and elastomeric interface comprise an optical axis (see figure 1).  However, the modified Smith et al. do not explicitly disclose that interface surface comprises an interface periphery, wherein said elastomeric interface comprises a dielectric elastomer, wherein said actuator comprises a dielectric elastomer actuator, said dielectric elastomer actuator being in communication with the interface surface. Smith, Taphouse et al. and Egan et al. are related as switchable devices.  Egan et al. disclose (e.g. figure 5) that interface surface comprises an interface periphery, wherein said elastomeric interface comprises a dielectric elastomer, wherein said actuator comprises a dielectric elastomer actuator, said dielectric elastomer actuator being in communication with the interface surface (the first fluid 52 and second fluid 54 can be silicone oil which is a liquid dielectric) [col. 6, lines 48-67]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Smith reference to include the magnetic actuator, as taught by Egan, in order to highly tunable elastic surface with reduced leaking potential. 
Consider claim 11, the modified Smith reference discloses that the interface surface comprises an interface periphery, said dielectric elastomer actuator being in communication with the interface periphery (all elements are in communication via direct or indirect contact) [col. 6, lines 48-67 of Egan].

Consider claim 13, the modified Smith reference discloses that the elastomeric membrane comprises at least one of polydimethylsiloxane, an elastic polymer, polymethyl methacrylate, polycarbonate, polystyrene, and liquid silicone, wherein said optical fluid comprises at least one of water, glycerol, an oil, a polymer, and a resin (the fluid can be an oil or water) [col. 6, lines 48-67 of Egan].
Consider claim 14, the modified Smith reference discloses (e.g. figures 5, 8-9 of Egan) that the retro-reflector and said elastomeric interface comprise an optical axis, wherein said actuator comprises a mechanical actuator, said mechanical actuator comprising a cylinder longitudinally translatable along the optical axis (72, magnetic element is a cylinder and is translatable along the temple which is parallel, or along, to the optical axis) [col. 8, lines 13-55].  

Consider claim 16, the modified Smith reference discloses (e.g. figures 5, 8-9 of Egan) that the retro-reflector and said elastomeric interface comprise an optical axis, wherein said elastomeric interface comprises a magnetic elastomer (i.e. the interface is the barrier between the two elements), wherein said actuator comprises a magnetic actuator (60, magnetic actuator assembly), said magnetic actuator being in communication with the interlace surface (via the magnetic slider 62 and the interface via various intermediaries) [col. 8, lines 13-55 of Egan].  
Consider claim 17, the modified Smith reference discloses (e.g. figures 5, 8-9 of Egan) that the interface surface comprises an interface periphery, said magnetic actuator being in communication with the interlace periphery (72, magnetic element is in contact with fluid 70 and the interface via various intermediaries) [col. 8, lines 13-55 of Egan].
Consider claim 18, the modified Smith reference discloses (e.g. figures 5, 8-9 of Egan) that the retro-reflector and said elastomeric interface comprise an optical axis, wherein said elastomeric interface comprises a dielectric elastomer, wherein said actuator comprises a dielectric elastomer actuator, said dielectric elastomer actuator being in communication with the interface surface (the first fluid 52 and second fluid 54 can be silicone oil which is a liquid dielectric) [col. 6, lines 48-67].
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Brunson (GB 2418028) discloses a dynamic optical reflector and interrogation system.  A retroreflective tag is capable of modulating an optical signal to support bi-directional communication with a remote optical interrogation device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872